Citation Nr: 0009912	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for status 
post lumbar laminectomy, L5-S1, with recurrent radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1972 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision by the 
San Juan, Puerto Rico, regional office (RO) of the Department 
of Veterans' Affairs (VA).

The February 1998 rating decision severed service connection 
for status post lumbar laminectomy L5-S1 with recurrent 
radiculopathy as secondary to the to the service-connected 
lumbar myositis and denied service connection for status post 
lumbar laminectomy with L5-S1 recurrent radiculopathy as 
secondary to the service-connected disability of left knee.  
The only issue certified on appeal is entitlement to service 
connection for status post lumbar laminectomy, L5-S1 with 
recurrent radiculopathy as secondary to the service-connected 
disability of left knee.  

However, the Board is of the opinion that the underlying 
issue of restoration of service connection for the for status 
post lumbar laminectomy, L5-S1 with recurrent radiculopathy 
is included in the issue certified on appeal.  The Board 
notes that the statement of the case includes the appropriate 
law and regulations concerning restoration of a service 
connected disability.  Accordingly, the issue is as stated on 
the title page of this decision.  


FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
residuals, meniscectomy, left knee, evaluated as 20 percent 
disabling and lumbar paravertebral myositis, evaluated as 10 
percent disabling.

2.  In a November 1993 rating decision the RO granted service 
connection for status post lumbar laminectomy with L5-S1 with 
recurrent radiculopathy on a secondary basis.

3.  In a February 1998 rating decision the RO severed service 
connection for status post lumbar laminectomy as secondary to 
the service-connected myositis

4.  The November 1993 rating decision which granted service 
connection for status post lumbar laminectomy with L5-S1 with 
recurrent radiculopathy on a secondary basis was reasonably 
supported by the evidence of record and the pertinent law and 
regulations in effect at that time.


CONCLUSION OF LAW

Service connection for status post lumbar laminectomy, L5-S1, 
with recurrent radiculopathy, on a secondary basis is 
restored.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.310, 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

Service connection is in effect for postoperative residuals, 
meniscectomy, left knee, evaluated as 20 percent disabling 
and lumbar paravertebral myositis, evaluated as 10 percent 
disabling.

The service medical records (SMR's) do not show any 
complaints or diagnoses of a back disorder.  In June 1974 the 
RO granted service connection for a left knee disability.  
The veteran was treated intermittently at VA facilities 
following service for various disorders, to include the left 
knee disability.  A VA examination was conducted in June 
1990.  At that time he complained of pain and discomfort in 
his back.  The examination showed tenderness in the lumbar 
paravertebral area.  The diagnoses included lumbar 
paravertebral myositis.   The veteran was treated at a VA 
outpatient clinic during 1990 and 1991 for several problems 
including low back and left knee pain.  

A VA examination was conducted in May 1992.  At that time the 
veteran complained of low back pain for the prior year and a 
half.  The examination showed that the veteran walked with a 
limp on the left side.  There was tenderness to pressure to 
the paravertebral muscles with evidence of moderate spasm.  
Range of motion was normal but painful.  The diagnosis was 
lumbar paravertebral myositis, which was related to status 
post meniscectomy of the left knee with arthritis and 
chondromalacia. 

In a May 1992 rating decision, the RO granted service 
connection for lumbar paravertebral myositis evaluated as 10 
percent disabling as secondary to the service connected left 
knee disability.

Subsequently received was a VA summary showing that the 
veteran was hospitalized in February 1992.  At that time 
there was a history of low back pain with radiation into the 
right leg.  While hospitalized the veteran underwent an L5-S1 
micro laminectomy.  He was discharged in March 1992 with a 
diagnosis of herniated nucleus pulposus, L5-S1.

A VA examination was conducted in June 1993.  The clinical 
history showed that the veteran underwent surgical treatment 
for a herniated nucleus pulposus (L5-S1) in February 1992.  
The veteran was complaining of back pains, persistent, 
severely exacerbated by prolonged situations and bending, and 
has had occasional radiation toward the right lower 
extremity.  He reported persistent left knee pain and failing 
of the knee when walking. 

The objective findings showed a healed surgical scar in the 
lumber area.  There was a straightening of the lumber 
lordotic curve.  There was pain to pressure with 
paravertebral musculature with evidence of spasm, moderate to 
severe, painful and with limited movement.  The neurological 
exam shows that reflexes were normal.  There was sensory 
deficit at L5-S1 dermatome in the right side.  

An examination of the left knee showed that there was pain to 
pressure over the left knee with grinding with movements, and 
crepitus. There was no instability or loss of motion.  There 
was no muscle atrophy or weakness in the lower extremities.  
The diagnoses were lumbar paravertebral myositis, status post 
lumbar laminectomy with L5-S1, degenerative joint disease of 
the left knee, patella chondromalacia, status post 
meniscectomy and arthroscopy, and recurrent radiculopathy L5-
S1.

In a November 1993 rating decision the RO increased the 10 
percent in effect for the myositis of the lumbar spine to 20 
percent and reclassified the disability as lumbar 
paravertebral myositis and status post lumbar laminectomy 
with L5-S1 with recurrent radiculopathy.  This action in 
effect granted service connection for lumbar laminectomy with 
L5-S1 with recurrent radiculopathy.

A VA examination was conducted in November 1995.  At that 
time the diagnoses were status post right L5-S1 
hemilaminectomy with diskectomy in February 1992, lumbar 
paravertebral myositis with clinical right L5-S1 lumbar 
radiculopathy, and status post arthroscopy of the left knee.

A VA spine examination was conducted in May 1997.  The 
clinical history showed that in February 1992 the veteran 
underwent a right L5-S1 hemilaminectomy with diskectomy due 
to a herniated nucleus pulposus at L5-S1.  On December 1996 
the veteran underwent a second laminectomy and diskectomy due 
to recurrent herniated nucleus pulposus of L5-S1.  The 
veteran developed a wound infection, and on January 1997 he 
was hospitalized for cleansing and debridement of an 
infection of the wound with staphylococcus aureus.  

The veteran referred to a burning type, low back pain with 
radiation to both legs posterior aspect up to the plantar 
aspect of the foot and the toes of the feet.  He referred to 
numbness and cramps of the left.  He referred to a burning 
type pain in the legs.  The pain worsened upon bending 
forward and upon sitting or standing for a long time.  The 
veteran had a MRI done on April 1997 which showed: status 
post right L5 laminectomy, changes most compatible with 
discitis involving the right lateral aspect of the L5-S1 
disc, and associated osteomyelitis of the inferior endplate 
of the L5 vertebrae. 

The objective findings showed no postural abnormalities of 
the back, and no fixed deformities of the back.  The 
musculature of the back showed that there was evidence of 
severe lumbosacral paravertebral muscle spasm.  He had a 
well-healed surgical scar, and lumbar paravertebral muscles 
that were swollen.  The range of motion of the lumbar spine 
was a forward flexion of 10 degrees, a backward extension of 
5 degrees, and a right and left lateral flexion and rotation 
of 10 degrees.  There was exquisite pain objectively on all 
movements of the lumbar spine.  The veteran has an impaired 
gait cycle and had to walk with the aid of Lofstrandt 
crutches.  He had an almost absent right ankle jerk, which 
indicated towards damage to the right S1 root.  He had a 
positive straight leg raising and Lasegue sign in both legs.  
He had a diminished pinprick.

The diagnosis was lumbar paravertebral myositis with a 
clinical right L5-S1 lumbar radiculopathy; status post lumbar 
laminectomy times 2 due to recurrent L5-S1 herniated nucleus 
pulposus and status post cleansing and debridement of wound 
infection by staphylococcus areus; L5-S1 discitis with 
osteomyelitis of the L5-S1 vertebral endplate by MRI. 

In a May 1997 addendum the examiner rendered an opinion that 
the veteran's herniated nucleus pulposus L5-S1 was not 
related to the service connected myositis disorder.

Of record is an October 1997 opinion from the same VA 
physician.  The examiner indicated that he had reviewed the 
claims folder "carefully".  The veteran's knee disorder was 
stated as having remained essentially unchanged and static 
with no instability, and with no progression of knee 
severity.  The examiner indicated that the first time the 
veteran complained of low back pain was in June 1990, 17 
years after service.  The examiner rendered an opinion that 
the L5-S1 herniated nucleus pulposus diagnosed in 1992 was 
not etiologically related to the service connected back and 
left knee disabilities. 

In October 1997 the RO proposed severance of service 
connection for the herniated nucleus pulposus as secondary to 
the service-connected myositis.  A February 1998 rating 
decision severed service connection for status post lumbar 
laminectomy as secondary to the service-connected myositis 
and denied service connection for status post lumbar 
laminectomy as secondary to the postoperative residuals, 
meniscectomy of left knee with arthritis.

During a November 1998 RO hearing at the RO, the veteran's 
testified that his status post lumbar laminectomy with L5-S1 
radiculopathy was secondary to the service-connected 
disability of left knee meniscectomy.  

II. ANALYSIS

Service connection is warranted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The regulation regarding severance of service connection 
provides that once service connection had been granted, it 
could be severed only upon the showing by VA (with the burden 
of proof upon the Government) that the rating decision 
granting service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d); VA's burden in severing 
service connection under § 3.105(d) is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error under 3.105(a).  
See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) 
(holding that § 3.105(d) places at least as high a burden of 
proof on VA when it seeks to sever service connection as § 
3.105(a) places upon veteran seeking to have an unfavorable 
decision overturned).  In this case, therefore, the 
determination is whether the original grant of service 
connection was clearly and unmistakably erroneous at the time 
the determination was made.

There is a three- pronged test to determine whether "clear 
and unmistakable error" was present under 38 C.F.R. § 
3.105(a) in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A decision severing an award of service connection may 
consider evidence which postdates the RO's initial decision 
granting service connection.  The regulation does not limit 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  The regulation clearly 
contemplates consideration of evidence acquired after such 
initial determination.  See Daniels v. Gober, 10 Vet. App. 
474 (1997).  The Court reasoned that, because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection. Thus, "[i]f the Court were to 
conclude that . . . a service connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record." See Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).

To summarize, the record reflects that the original grant of 
service connection for the paravertebral myositis of the 
lumbar spine was based on the January 1992 VA examiner's 
opinion that this disorder was related to the left knee 
disability.  The November 1993 grant of service connection 
for the postoperative residuals of the hemilaminectomy at the 
L5-S1 was based primarily on the June 1993 VA examination.  
The findings and complaints relative to the low back were 
similar to those recorded in the prior examination.  The one 
distinction was that the history of the surgery on the L5-S1 
was obtained.  The Board has considered the opinion of the VA 
examiner that the postoperative residuals of the 
hemilaminectomy at the L5-S1 was unrelated to the service 
connected back and knee disorders.  However, the Board does 
not find that this etiological relationship is undebatable.  

While the November 1993, decision may be viewed as somewhat 
tenuous in nature, and the Board may question the weight 
assigned to the evidence cited in support of the favorable 
decision, mere difference of opinion in the evaluation of 
evidence is not a sufficient basis to render the prior 
decision clearly and unmistakably erroneous.  As noted above, 
the error must be undebatable, one which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  After review of the record, 
the Board concludes that the November 1993 decision was not 
clearly and unmistakably erroneous.  Accordingly, in view of 
the above, restoration of service connection for a status 
post lumbar laminectomy with L5-S1 recurrent radiculopathy is 
warranted.


ORDER

Restoration of service connection for status post lumbar 
laminectomy, L5-S1, with recurrent radiculopathy on a 
secondary basis is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

